Citation Nr: 0933608	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  03-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

This appeal was previously before the Board and remanded in 
January 2006.  It is properly before the Board at this time.

The record in this case reflects that the appellant carries 
other psychiatric diagnoses, to include major depression and 
a panic disorder.  However, neither the pleadings nor the 
facts raise a claim for these diagnoses.  As such, the sub-
issues are not on appeal in this case.  See Clemons v. 
Shinseki, 23 Vet. App. 1(2009).  We also note that, in this 
case, the appellant is not self-represented.

The issue of entitlement to a disability rating in excess of 
40 percent for lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2001 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate his service connection claim.

A May 2002 letter requested that the Veteran submit 
information related to his PTSD stressors.

An August 2006 letter provided the Veteran with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in March 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded an examination on the PTSD issue decided herein.  
However, the record shows there is no in-service stressor 
that has been corroborated, and the Veteran denied that he 
ever engaged in combat.  Thus, an examination was not 
warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this regard, the RO substantially complied with the 
Board's January 2006 remand instructions.  Because there was 
no verified stressor, an examination was unnecessary.  As 
such, the Board finds that the RO substantially complied with 
the remand instructions.  See Stegall v. West, 11 Vet. App. 
268 (1998).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes a diagnosis of PTSD during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).
As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  His service personnel 
records show that he did not receive any citations or awards 
for participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  The Veteran does not claim he had combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

The evidence of record shows a medical diagnosis of PTSD.  
This is noted in a November 2002 private treatment record, 
along with other VA and private medical evidence.

At issue, then, is whether there is a stressor related to the 
Veteran's diagnosis of PTSD that is supported by the credible 
evidence of record.

In a May 2002 stressor statement, the Veteran indicated that 
in July 1968, he was deployed to the Thailand Military Air 
Base (Takli).  In performing his duties, he would walk past 
maintenance crews that worked on MIG fighter jets.  He would 
worry that they could fire, and he would be hurt.  One day, 
just as bombers were taxiing in from a mission, the Gatlin 
guns fired, and the Veteran was in fear for his life.  He 
remembered that there were many jets that did not return from 
missions and some that returned with bullet holes or damaged 
wings.  Later, the Veteran was deployed to Tansonut, where he 
saw many explosions in the distance.  At times, there was 
heavy fire around the base.  There were daily exchanges 
between the enemy and his counterparts.  The Veteran 
witnessed dead bodies loaded into aircraft on a daily basis.  
Once, when he was in town with several others, a sniper fired 
on them.

In a January 2007 written statement, the Veteran indicated 
that the incident when the guns went off occurred in March 
1969.  In March 1969, he also came upon some bombs lying on 
the ground at the end of the flight line.  As to his stressor 
regarding coming under sniper fire, there were no witnesses.  

In a March 2007 written statement, the Veteran indicated that 
around August 1, 1969, he was driving to the other side of 
the flight line when he saw bombs that a pilot had dropped 
off.  He realized he was in an area surrounded by bombs.  In 
November 1970, he was in Tansonut and came under sniper fire 
just outside the base.

The RO sought to verify the Veteran's stressors.  In 
response, the U.S. Army and Joint Services Records Research 
Center (JSRRC), indicated in June 2008, that they researched 
the unit historical documents for 1970 regarding the 
Veteran's service.  The JSRRC attempted to verify the 
Veteran's stressor regarding a sniper attack, and the results 
were negative.

Given this information, the Board finds that none of the 
Veteran's claimed stressors have been verified.  As noted, 
the Veteran indicated that he came under sniper attack in 
November 1970.  However, the JSRRC's investigation results 
were negative for this event.  Furthermore, with regard to 
the other stressors indicated by the Veteran, he did not 
provide specific information with which the RO could attempt 
verification.  As to the accidental firing of guns at the air 
force base, the Veteran provided no date or other specific 
information.  He stated that he saw dead bodies and bombs 
lying in a field, but these stressors are incapable of 
verification.
 
Since the Veteran did not engage in combat and there is no 
verified stressor, his claim cannot be substantiated.  As the 
evidence preponderates against the claim of entitlement to 
service connection for PTSD, it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran is seeking a disability rating in excess of 40 
percent for his lumbosacral strain.  It appears that the 
disability has been rated under the criteria in effect prior 
to September 2003, for intervertebral disc syndrome and 
lumbosacral strain.  The disability ratings in effect 
beginning in September 2003 indicate that any associated 
objective neurologic abnormalities should be rated separately 
under the appropriate diagnostic code.

While the Veteran has been afforded a thorough orthopedic 
examination, he has not been afforded a thorough neurological 
examination.  A July 2008 private treatment report of an EMG 
suggests the Veteran had bilateral lower extremity 
radiculopathy.  However, there is no opinion of record as to 
whether this is due to the Veteran's lumbosacral strain and, 
if so, how severe it is.  As such, a remand is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a neurological 
examination to determine the nature and 
extent of any neurological disability 
associated with his lumbosacral strain, 
including, but not limited to, lower 
extremity radiculopathy.  For any 
neurologic abnormality, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not related to 
his lumbosacral strain.  A rationale 
should be provided for any conclusion 
given.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


